Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 05/29/2020, in which, claim(s) 05/29/2020 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 05/29/2020 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a gateway service is configured to perform operations…” in claim 1 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) *** disclose the modules from claim ***, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al. (Pub. No.: US 20170352020 A1; hereinafter Jaeger).
Regarding claims 1, 8 and 15, Jaeger discloses a system, comprising:
a central validation server that stores a plurality of request validation specifications respectively corresponding to a plurality of domain services (server such as PayPal to store client authentication, as well as merchants, services, user’s habits, etc., [Jaeger; ¶30, 35, 50-51]); and 
a gateway service upstream of the plurality of domain services and that receives a request from a client, the request associated with an operational flow path through one or more domain services of the plurality of domain services (a E2E gateway or Domain Model for transmitting information between the server, the client device and merchants, etc., a request code validation request is send to the server via the gateway [Jaeger; ¶50-54; Figs. 3A-3E, 7 and associated text]), wherein the gateway service is configured to perform operations comprising: 
identifying information required by the one or more domain services, wherein the identifying includes transmitting a validation instruction to the central validation server, the validation instruction commanding the central validation server to transmit one or more request validation specifications of the plurality of request validation specifications to the gateway service, the one or more request validation specifications corresponding to the one or more domain services (the merchant post request to authenticate the clients, including client’s information and purchase request to the server, a request code validation request is send to the server, the request is with respect to the client and merchant [Jaeger; ¶115-116; Fig. 7 and associated text]); and 
determining whether to validate the request based on the identified information required by the one or more domain services (the merchants determines based on the validation from the server, that the client is valid and allow purchases [Jaeger; ¶115-116; Fig. 7 and associated text]).

Regarding claims 2, 9 and 17, Jaeger discloses wherein the gateway service determines that the request fails to satisfy at least one of the one or more request validation specifications and returns an error to the client without invoking the one or more domain services (cancelled purchase on client device when failed validation [Jaeger; ¶73]).

Regarding claims 3, 10 and 18, Jaeger discloses wherein the gateway service prompts the client for a valid request (the consumer may be prompted for other information to help validate the user [Jaeger; ¶26-28]).

Regarding claims 4 and 11, Jaeger discloses where the gateway service derives the operational flow path through the one or more domain services based on the request, and wherein the validation instruction identifies the operational flow path through the one or more domain services (the gateway obtain the request via the operation flow merchant sites and services [Jaeger; ¶112-116; Fig. 7 and associated text]).

Regarding claims 5, 12 and 19, Jaeger discloses wherein the gateway service determines that the request satisfies the one or more request validation specifications, invokes the operational flow path through the one or more domain services, and returns a result to the client (connect can be terminated when invalid and consumer can be prompt for addition information [Jaeger; ¶26-28, 73, 112-116; Fig. 7 and associated text]).

Regarding claims 6, 13 and 20, Jaeger discloses wherein the central validation server receives updates to the plurality of request validation specifications without corresponding updates being independently pushed to the plurality of domain services (the server would logged all request, including failed validation and other events to help detect malicious activities  [Jaeger; ¶35-54, 103-104; Figs. 3A-3E, 7 and associated text]).

Regarding claims 7 and 14, Jaeger discloses wherein the gateway service periodically checks the central validation server for updates to the plurality of request validation specifications (the gateway and merchants would check for validation whenever the consumer attempts to perform transactions [Jaeger; ¶35-54, 103-104; Figs. 1, 2A, 3A-3E, 7 and associated text]).

Regarding claim 16, Jaeger discloses wherein the first computing service is a gateway service or a domain service (can be gateway or merchants [Jaeger; Fig. 2A and associated text]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432